SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M1 0 - K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 Commission file number: 000-51507 WATERSTONE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Federally Chartered Corporation 39-0691250 (State or other jurisdiction of (I.R.S.Employer Identification No.) incorporation or organization) 11lank Ct, Wauwatosa,WI 53226 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (414) 761-1000 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.01 Par Value The NASDAQ Stock Market, LLC (Title of class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark whether the registrant is a well-known seasoned issuer (as defined in Rule 405 of the 1933 Act). Yes * No R Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the 1934 Act. Yes * No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No * Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer * Accelerated filer R Non-accelerated filer * Smaller Reporting Company * Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 under the Exchange Act). Yes * No R The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price on June 30, 2008, as reported by the NASDAQ Capital Market® was approximately $331.9million. As of February28, 2009, 31,249,897 shares of the Registrant’s Common Stock were validly issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Part of Form 10-K Into Which Document Portions of Document are Incorporated Proxy Statement for Annual Meeting of Part III Shareholders on May 12, 2009 WATERSTONE FINANCIAL, INC. FORM 10-K ANNUAL REPORT TO THE SECURITIES AND EXCHANGE COMMISSION FOR THE YEAR ENDED DECEMBER 31, 2008 TABLE OF CONTENTS ITEM PAGE PART I 1. Business 3-42 1A. Risk Factors 42-44 1B. Unresolved Staff Comments 44 2. Properties 45 3. Legal Proceedings 46 4. Submission of Matters to a Vote of Security Holders 46 PART II 5. Market for Registrant's Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities 47-49 6. Selected Financial Data 50-52 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 53-68 7A. Quantitative and Qualitative Disclosures About Market Risk 69 8. Financial Statements and Supplementary Data 70-107 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 108 9A. Controls and Procedures 108-109 9B. Other Information 110 PART III 10. Directors and Executive Officers of the Registrant 111 11. Executive Compensation 112 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 112 13. Certain Relationships and Related Transactions, and Director Independence 112 14. Principal Accountant Fees and Services 112 PART IV 15. Exhibits and Financial Statement Schedules 113 Signatures 114 - 2 - Table of Contents Part 1 Waterstone Financial, Inc. and its subsidiaries, including WaterStone Bank, SSB, are referred to herein as the “Company,” “Waterstone Financial,” or “we.” Item 1.Business Introduction On July 18, 2008, shareholders of Wauwatosa Holdings, Inc. approved an amendment to the Company’s charter which changed its name to Waterstone Financial, Inc. effective August 1, 2008.In connection with the name change, the Company’s NASDAQ stock symbol changed from WAUW to WSBF.Shareholders were not required to exchange stock certificates in the name of Wauwatosa Holdings, Inc. for stock certificates in the name of Waterstone Financial Inc.All references to Waterstone Financial, Inc. include Wauwatosa Holdings, Inc. On September 28, 2007, the Company completed its charter conversion to change the Company’s charter from a Wisconsin corporation to that of a federal corporation regulated exclusively by the Office of Thrift Supervision (the “OTS”).Similarly, the Company’s mutual holding company parent, Lamplighter Financial, MHC (the “MHC”) also completed its charter conversion to change the MHC’s charter from a Wisconsin chartered mutual holding company to a federally chartered mutual holding company exclusively regulated by the OTS.WaterStone Bank continues to be a Wisconsin chartered savings bank.On May 19, 2008, our subsidiary bank changed its name to WaterStone Bank. Pursuant to the plan of charter conversion, the outstanding shares of common stock, par value $.01 per share of the Company as a Wisconsin corporation, became by operation of law, on a one-for-one basis, common stock, par value $.01 per share of the Company as a federal corporation. Waterstone Financial, Inc. is a corporation organized under federal law.The Company was formed as part of the reorganization of WaterStone Bank into mutual holding company form in October 2005.As part of the reorganization, Waterstone Financial was formed as a mid-tier stock holding company. Lamplighter Financial, MHC is our federally chartered mutual holding company.WaterStone Bank was converted from a mutual to a stock savings bank as part of our reorganization.In connection with the reorganization, Waterstone Financial sold approximately 30% of its stock in a subscription offering, contributed approximately 1.65% of its common stock to a charitable foundation, and issued the remaining approximately 68.35% to Lamplighter Financial, MHC.As a result of the reorganization, Waterstone Financial owns all of the stock of WaterStone Bank and, in turn, is majority owned by Lamplighter Financial, MHC.In this report, we refer to WaterStone Bank, both before and after the reorganization, as “WaterStone Bank” or the “Bank.” The Company maintains a website at www.wsbonline.com.We make available through that website, free of charge, copies of our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, amendments to those reports and proxy materials as soon as is reasonably practical after the Company electronically files those materials with, or furnishes them to, the Securities and Exchange Commission.You may access those reports by following the links under “Investor Relations” at the
